Citation Nr: 0211691	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  00-04 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than October 31, 
1995, for a grant of service connection for anxiety disorder, 
panic disorder with agoraphobia.   

2.  Entitlement to an increased rating for anxiety disorder, 
currently evaluated as 30 percent disabling. 

3.  Entitlement to service connection for personality 
disorder.

4.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.

5.  Entitlement to special monthly compensation for the loss 
of use of creative organ.

6.  Entitlement to service connection for venereal 
disease/sexually transmitted disease.

7.  Entitlement to service connection for a disorder causing 
head and neck headaches.

8. Entitlement to service connection for an unidentified 
musculoskeletal disorder.

9. Entitlement to service connection for an unspecified 
circulatory disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 until 
September 1972.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a January 1999 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Louisville, Kentucky, which denied the benefit 
sought on appeal.

The Board notes that, in March 2000, the veteran submitted a 
VA Form 9.  In that statement, the veteran expressed two 
distinct contentions.  First, he stated his belief that he 
was entitled to an earlier effective date regarding his award 
of service connection for anxiety disorder, granted in a 
January 1999 rating decision.  Second, he stated that he 
should be entitled to a disability evaluation in excess of 
the 30 percent rating granted.  The March 2000 submission 
constitutes a valid substantive appeal with respect to the 
first issue, given that it followed within 60 days of the 
veteran's January 2000 notice of disagreement on that same 
manner.  However, with regard to the issue of an increased 
rating, the submission was untimely.  As the veteran had not 
earlier raised an objection regarding his disability 
evaluation, and as the March 2000 submission was filed 
greater than one year following the January 1999 rating 
decision, it fails to qualify as a valid notice of 
disagreement.  Consequently, the document was interpreted as 
an initial request for an increased rating.  

The Board further observes that, in statements dated January 
2000, June 2001 and February 2002, the veteran expressed the 
contention that the RO decisions rendered in October 1986 and 
December 1989 were erroneous.  As it appears that the veteran 
seeks to pursue a claim of clear and unmistakable error (CUE) 
with respect to those prior decisions, and as that issue has 
not yet been adjudicated by the RO to date, and the Board 
therefore refers it back to the RO for appropriate action.

The Board also notes that the veteran had requested a hearing 
on numerous occasions.  Those requests were subsequently 
withdrawn in correspondence dated February 2002 and May 2002.   

Finally, the following issues are addressed in the REMAND, 
following the ORDER in this decision: entitlement to an 
increased rating for anxiety disorder, entitlement to service 
connection for personality disorder, entitlement to an 
increased rating for diabetes mellitus, entitlement to 
special monthly compensation for the loss of use of creative 
organ, entitlement to service connection for venereal 
disease/sexually transmitted disease, entitlement to service 
connection for a disorder causing head and neck headaches, 
entitlement to service connection for an unidentified 
musculoskeletal disorder, and entitlement to service 
connection for an unspecified circulatory disorder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  In rating decisions dated October 31, 1986 and December 
14, 1989, the RO denied service connection for a nervous 
condition.  

3.  The veteran's request to reopen his claim of entitlement 
to service connection for a nervous condition was received in 
October 1995.

4.  The RO, in a January 1999 rating decision, granted 
service connection for anxiety disorder, panic disorder with 
agoraphobia, and assigned a 30 percent disability evaluation 
effective October 31, 1995. 

5.  VA was not in receipt or possession of any evidence 
between December 14, 1989 and October 31, 1995 that can 
reasonably be construed as a formal or informal claim of 
entitlement to VA benefits based on anxiety disorder, panic 
disorder with agoraphobia.  


CONCLUSION OF LAW

The criteria for an effective date prior to October 31, 1995, 
for the award of service connection for anxiety disorder, 
panic disorder with agoraphobia, have not been met.  38 
U.S.C.A.  § 5110, 5103A, 5107(b) (West 1991 and Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.155, 
3.400 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions, and a statement of the case issued in February 2000.  
The RO also made satisfactory efforts to ensure that all 
relevant evidence had been associated with the claims file.  
For example, in a letter dated July 2001, the RO informed the 
veteran that they had contacted Lifeskills, Inc. and Dr. 
J.P.C. to obtain further medical records in connection with 
his claim.  The letter further apprised the veteran that he 
was ultimately responsible for ensuring that such information 
was received by VA.  A review of the claims file reveals that 
the specified documents are now of record.  Additionally, VA 
outpatient treatment reports dated November 1996 through 
January 2002 are of record, as are VA examinations dated June 
1990, December 1998 and July 2000.  Also associated with the 
claims file are private treatment reports, including a 
November 1988 psychiatric evaluation at Barren River Mental 
Hospital, and a June 1997 examination performed by W.B., 
Ph.D. and P.H., MA.  Finally, transcripts of the veteran's 
personal hearing before the RO, conducted in June 1990, and 
his March 1998 hearing before a member of the Board are of 
record. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.  Thus, the 
obligation that the RO provide the claimant with any notice 
about how the responsibilities are divided between VA and the 
claimant in obtaining evidence is now moot. 

Relevant law and regulations

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400 (b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 1991); 38 C.F.R. § 3.1(p) (2001).

The date of receipt shall be the date on which a claim, 
information or evidence was received by VA.  38 U.S.C.A. § 
101(30); 38 C.F.R. § 3.1(r) (2001).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2001).

Under 38 C.F.R. § 3.157, a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) 
state that such reports must relate to examination or 
treatment of a disability for which service-connection has 
previously been established or that the claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission. 38 C.F.R. 
§ 3.157(b)(1) (2001).

Factual background

In a rating decision dated October 1986, the veteran was 
denied service connection for a nervous condition.  In 
December 1989, the RO reconsidered that issue on a new 
factual basis, and again denied the claim.  In neither 
instance did the veteran initiate an appeal.  

In June 1990, the veteran was examined by VA.  He listed 
anxiety as one of the disorders that he was experiencing.  In 
his report of medical history, the veteran stated that he had 
received medical treatment for anxiety since 1987 or 1988, 
and that he had received treatment for a nervous disorder 
since 1981.  The examination report noted that he began 
experiencing psychological problems upon return from Vietnam.  
He added that, during service he saw a mental health 
professional and was treated with Thorazine.  

Also in June 1990, the veteran testified at a personal 
hearing before the RO in connection with a claim of 
entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes.  At that time he 
discussed the symptomatology of his nervous condition.  

In a statement received by the RO on October 31, 1995, the 
veteran expressed his desire to pursue a service connection 
claim for his "nerves."  

In a January 1996 letter, the RO informed the veteran that a 
claim of service connection for a nervous disorder had been 
finally decided and that the submission of new and material 
evidence was necessary to reopen the claim.  In a February 
1996 rating decision, the RO declined to reopen the claim, 
determining that new and material evidence had not been 
presented.  The veteran perfected an appeal and the matter 
came before the Board in May 1998.  At that time, a remand 
was ordered to accomplish further development.  Specifically, 
the RO was instructed to obtain records of psychiatric 
treatment dated subsequent to the last request for such 
information.  Additionally, the veteran was to be scheduled 
for a VA psychiatric evaluation.  Such development was 
accomplished, and as a result of the information so obtained, 
service connection for anxiety disorder, panic disorder with 
agoraphobia, was granted in a January 1999 rating decision.  
The veteran was assigned a 30 percent evaluation effective 
October 31, 1995.  

Analysis

It is undisputed that December 14, 1989 is the date of the 
last final rating decision denying entitlement to service 
connection for a nervous condition.  Neither that decision 
nor the earlier decision in 1986 denied the claim on the 
basis that the disability was not compensable.  It is further 
undisputed that on October 31, 1995, the RO received the 
veteran's request to reopen that claim.  The question then 
remains as to whether VA was in receipt or possession of any 
evidence between December 14, 1989 and October 31, 1995, that 
can reasonably be construed as a formal or informal claim of 
entitlement to VA benefits for a nervous condition 
(characterized beginning in 1996 as depressive reaction, and 
then as an anxiety disorder, panic disorder with 
agoraphobia).  For the reasons discussed below, the Board 
concludes that VA was not in receipt of such evidence.

The evidence of record dated between December 14, 1989, and 
October 31, 1995, includes a June 1990 VA examination and a 
June 1990 personal hearing before the RO.  The VA examination 
concerned a number of ailments, including the nervous 
condition at issue in the instant appeal.  However, that 
report of examination could only be construed as an informal 
claim for benefits if service connection was previously 
established for that condition, if compensation was 
disallowed because the service connected disability was not 
compensable in degree, or if the veteran submitted a specific 
claim of entitlement to service connection for a nervous 
condition within one year following the examination.  See 38 
C.F.R. § 3.157(b) (2001).  In this case none of these 
requirements has been satisfied, and the June 1990 VA 
examination does not constitute an informal claim.  
   
Regarding the June 1990 personal hearing, the issue addressed 
at that proceeding was the veteran's claim of entitlement to 
a pension based on permanent and total disability of a 
nonservice-connected origin.  Thus, that evidence does not 
relate to the veteran's claim of service connection for a 
nervous condition and accordingly can not be construed as an 
informal claim for such.  

In summation, there is no evidence dated between December 14, 
1989, and October 31, 1995, that could serve as a formal or 
informal claim of entitlement to service connection for a 
nervous condition.  Thus, the October 31, 1995 effective 
date, representing the date of receipt of the veteran's 
request to reopen the claim after the last final 
determination rendered on December 14, 1989, is appropriate, 
and no earlier effective date is possible.  As there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

The claim for an effective date earlier to October 31, 1995 
for assignment of a 30 percent evaluation for a service-
connected anxiety disorder, panic disorder with agoraphobia, 
is denied.



REMAND

A review of the record reveals that in a January 2002 rating 
decision, the veteran was denied service connection for a 
personality disorder, venereal disease/sexually transmitted 
disease, a disorder causing head and neck headaches, 
unidentified musculoskeletal disorder and unspecified 
circulatory disorder.  That rating decision also denied the 
veteran's claims of entitlement to special monthly 
compensation for loss of use of creative organ and for an 
increased disability evaluation for anxiety disorder, and 
established service connection for diabetes mellitus, 
assigning a rating of 20 percent, effective July 9, 2001.  In 
February 2002, the veteran filed a timely Notice of 
Disagreement with respect to that determination.  The 
evidence of record does not reflect that a Statement of the 
Case has been issued in response to the veteran's Notice of 
Disagreement, pursuant to 38 C.F.R. § 19.26 (2001).

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the U.S. Court of 
Appeals for Veterans Claims (Court) has indicated that the 
proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the [ ] claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  

Accordingly, the issue of entitlement to an increased 
disability rating for a service-connected right knee 
disability is hereby REMANDED to the RO for the following 
action:

The RO should take appropriate action, 
including issuance of a SOC, on the 
appeal initiated by the veteran from the 
January 2002 rating decision, which 
denied service connection for personality 
disorder, venereal disease/sexually 
transmitted disease, a disorder causing 
head and neck headaches, unidentified 
musculoskeletal disorder and unspecified 
circulatory disorder.  That same rating 
decision also denied the veteran's claims 
of entitlement to special monthly 
compensation for loss of use of a 
creative organ and to an increased 
disability evaluation for anxiety 
disorder, and established service 
connection for diabetes mellitus, 
assigning a rating of 20 percent, 
effective July 9, 2001.  The veteran and 
his representative should be clearly 
advised of the need to file a Substantive 
Appeal if the veteran wishes to complete 
an appeal from those determinations.  

The purpose of this REMAND is to obtain additional 
development, specifically to comply with the holding of the 
Court in Manlincon v. West, 12 Vet. App. 238 (1999), and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the appellant until he is 
notified.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

